Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1, 4-12 and 14-20 are allowed.

EXAMINER’S AMENDMENT
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner's amendment was given in a telephone interview with Byung Cheol Kwak on 08/30/2021.
During the interview, Applicant's representative agreed to the following:

In the claim
This listing of claims will replace all prior versions, and listings, of claims in the application:
1.  	(Currently amended) A vehicle comprising: 
	a driving motor connected to a vehicle wheel and configured to supply driving force to the vehicle wheel;
	a power converter connected to an external power source and the driving motor and configured to use a coil provided in the driving motor to transform power input from the external power source;

	an oil pump configured to supply oil to the driving motor;
	a detector configured to detect oil temperature of the oil; and 
	a controller connected to the oil pump and configured to control the oil pump to be operated in a warm-up mode when the oil temperature detected by the detector is less than a first threshold temperature and the battery is in the charging mode, and apply reference power to the oil pump to move the oil to the driving motor in the warm-up mode,
wherein the warm-up mode is a mode in which an oil viscosity of the oil is reduced by increasing the oil temperature of the oil in the oil pump,
wherein the oil pump includes a pump motor configured to pump oil stored in an oil reservoir,
wherein the reference power is power for the pump motor to be rotated at less than a reference speed, 
wherein the controller is configured to switch operation of the oil pump to be in a normal mode when the oil temperature detected in the warm-up mode is higher than a second threshold temperature, and in the normal mode, control rotation speed of the pump motor, and
wherein the first threshold temperature is lower than the second threshold temperature. 

	2.  	(Canceled) 
	
	

	3.  	(Canceled) The vehicle of claim 2, 
	


	4.  	(Currently amended) The vehicle of claim [[3]] 1, 
	wherein the detector is further configured to detect temperature of the driving motor, and
	wherein the controller is configured to control the rotation speed of the motor configured for pump based on the detected temperature of the driving motor and the detected oil temperature.

	5.  	(Currently amended) The vehicle of claim [[3]] 1,, further including: 
	a speed reducer mounted and coupled between the vehicle wheel and the driving motor, 
	wherein the oil pump is configured to pump the oil stored in the oil reservoir to supply the oil to the speed reducer in the normal mode.

	6.  	(Currently amended) The vehicle of claim [[3]] 1,, further including: 
	an oil path mounted between the driving motor and the oil pump; and
	an oil cooler accommodating a portion of the oil path and a coolant path in which a coolant flows, 
	wherein the controller connected to the oil cooler is configured to control operation of the oil cooler such that the coolant flows into the coolant path when temperature of the driving motor is higher than a predetermined temperature.

	7.  	(Original) The vehicle of claim 6, further including: 
	a housing accommodating the driving motor;
	a first fluid path mounted in the housing, connected to the oil path and configured to spray oil that flows into through the oil path; and 
	a second fluid path configured to collect the sprayed oil and release the collected oil to the oil reservoir.

	8.  	(Original) The vehicle of claim 1, further including: 
	a first driver connected to the controller and the driving motor and configured to output driving power corresponding to a target driving speed to the driving motor in the driving mode; 
	a second driver connected to the controller and the oil pump and configured to output driving power corresponding to the rotation speed of the oil pump to the oil pump in a normal mode of the oil pump.

	9.  	(Original) The vehicle of claim 1, further including: 
	a booster configured to boost Alternate Current (AC) power input from the external power source to a predetermined extent;
	a first converter connected to the booster and configured to convert the boosted power to power required for charging the battery; and
	a first rectifier connected to the first converter and configured to rectify the power converted by the first converter and apply the rectified power to the battery.

	10.  	(Original) The vehicle of claim 9, further including: 
	an auxiliary battery;
	a second converter connected to the battery and configured to convert power of the battery to power required for charging the auxiliary battery; and
	a second rectifier connected to the second converter and configured to rectify the power converted by the second converter and apply the rectified power to the auxiliary battery.

	11.  	(Original) The vehicle of claim 9, further including: 
	a third converter configured to rectify the AC power input from the external power source, convert the rectified AC power to a high frequency AC voltage, and apply the high frequency AC voltage to the coil of the driving motor; and
	a third rectifier connected to the coil of the driving motor and configured to rectify power transformed by the coil of the driving motor and apply the rectified power to the battery.

	12.  	(Currently amended) A method for controlling a vehicle having a driving motor configured to apply driving force to a vehicle wheel and a battery configured to supply power to the driving motor, the method comprising:
	detecting oil temperature of oil stored in an oil reservoir;

	operating, by the controller, an oil pump in a warm-up mode when the vehicle is operated in the charging mode;  
	checking, by the controller, temperature of the oil during the warm-up mode of the oil pump; and
	operating, by the controller, the oil pump in a normal mode when the checked oil temperature is higher than a second threshold temperature,
	wherein the operating of the oil pump in the warm-up mode includes applying reference power to the oil pump such that the oil is moved to the driving motor, 
	wherein the first threshold temperature is lower than the second threshold temperature,
wherein the warm-up mode is a mode in which an oil viscosity of the oil is reduced by increasing oil temperature of oil in the oil pump, and
wherein the normal mode is a mode for supplying oil to the driving motor so that a temperature of the driving motor is maintained at a constant temperature and prevents the driving motor from overheating,
wherein determination of when the vehicle is operated in the charging mode includes:
using a coil provided in the driving motor to transform power input from an external power source; and
	determining when the transformed power is applied to the battery.

	13.  	(Canceled) 
	
	

	14.  	(Original) The method of claim 12, wherein the operating of the oil pump in the warm-up mode includes: 
	rotating a pump motor provided in the oil pump at less than a threshold speed.


	controlling rotation speed of a pump motor provided in the oil pump.

	16.  	(Previously presented) The method of claim 15, wherein controlling of the rotation speed of the pump motor includes:
	detecting the temperature of the driving motor; and 
	controlling the rotation speed of the pump motor based on the detected temperature of the driving motor and the detected oil temperature.

	17.  	(Original) The method of claim 15, wherein the operating of the oil pump in the normal mode includes:
	regulating driving power applied to the pump motor to control the rotation speed of the pump motor based on actual rotation speed and target rotation speed of the oil pump.

	18.  	(Previously presented) The method of claim 16, wherein the operating of the oil pump in the normal mode includes:
	pumping the oil stored in the oil reservoir by controlling the rotation speed of the pump motor; and
	supplying the pumped oil to a speed reducer and the driving motor.

	19.  	(Original) The method of claim 16, wherein the operating of the oil pump in the normal mode includes:
	controlling operation of an oil cooler such that a coolant flows into a coolant path when the detected temperature of the driving motor is higher than a predetermined temperature.

	20.  	(Original) The method of claim 12, further including: 
regulating driving power applied to the driving motor to control rotation speed of the driving motor based on target driving speed and actual driving speed, when the vehicle is operated in a driving mode.	 

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
The claims are allowable in view of applicant argument filed on 08/11/2021 (Pages 8-9 and page 10 in particular).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757. The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www .uspto .gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN M DAGER/Primary Examiner, Art Unit 3663